Citation Nr: 0926566	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-40 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for acute autoimmune 
hepatitis, status post liver transplant, including as a 
result of Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1971, including service in the Republic of Vietnam 
from February 1969 to February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
acute autoimmune hepatitis was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin, including exposure to Agent 
Orange.


CONCLUSION OF LAW

The criteria for service connection for acute autoimmune 
hepatitis, including as a result of exposure to Agent Orange, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service and private treatment records, provided him 
with a VA examination and a hearing, and obtained a VHA 
medical opinion regarding his claim.  There is no indication 
in the Veteran's claims file that he has sought any VA 
treatment for his acute autoimmune hepatitis, and therefore, 
no such records could be obtained.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Service Connection

The Veteran contends that his acute autoimmune hepatitis, 
which first manifested in December 2004, was incurred in 
service.  Specifically, he contends that this condition 
developed as a result of 1) exposure to Agent Orange while 
serving in Vietnam, 2) vaccinations using unclean or un-
sanitized air guns, and/or 3) exposure to blood following the 
bombing of an airbase post office while helping to recover 
survivors.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for certain listed disabilities may also 
be established based upon a legal "presumption" where a 
Veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Such 
a Veteran is presumed to have been exposed to herbicide agent 
(Agent Orange) during service unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  Id.; McCartt v. West, 12 
Vet. App. 164, 166 (1999).  

The Veteran served in the Republic of Vietnam from February 
1969 to February 1970, and there is no affirmative evidence 
in his claims file indicating that he was not exposed to 
herbicide agents, therefore, he is presumed to have been 
exposed to such agents.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
Accordingly, he is entitled to the presumption of service 
connection based on exposure to herbicides used in Vietnam 
where VA has found a positive association between the 
condition and exposure.  

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of the following 
conditions:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent: Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; Chronic 
persistent peripheral neuropathy; Lipid and lipoprotein 
disorders; Gastrointestinal and digestive disease; Immune 
system disorders; Circulatory disorders; Respiratory 
disorders (other than certain respiratory cancers); Skin 
cancer; Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light chain-
associated amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.  68 Fed. Reg. 27, 630 (May 20, 2003).

Because acute autoimmune hepatitis is not one of the 
conditions VA has determined has a positive association with 
herbicide exposure, the Veteran is not entitled to the 
presumption of service connection based on exposure to 
herbicides under 38 C.F.R. § 3.307(a), and must establish 
that his acute autoimmune hepatitis had its onset during 
service or is related to an in-service disease or injury.  

The Board notes that, in regard to claims for service 
connection for hepatitis C, VA recognizes certain risk 
factors, including intravenous drug use, intranasal cocaine 
use, high risk sexual behavior, hemodialysis, getting tattoos 
and body piercings, sharing toothbrushes and razor blades, 
acupuncture with non-sterile needles, blood transfusions 
prior to 1992 , and healthcare-worker exposure to 
contaminated blood and fluids.  See RO letter dated in March 
2005.  However, as discussed in more detail below, the 
Veteran has not been diagnosed with hepatitis C, and as such, 
discussion of these risk factors is not pertinent to his 
claim for service connection for acute autoimmune hepatitis.  
Moreover, the Veteran has specifically denied exposure to any 
of these risk factors during his time in service.  

The Veteran's service treatment records are devoid of 
evidence of treatment for hepatitis.  Post-service, the 
evidence of record indicates that his autoimmune hepatitis 
symptoms began in November 2004, more than 30 years following 
separation from service, when he had a flu-like syndrome, 
dark urine, fatigue, and jaundice.  In December 2004, the 
Veteran was admitted to UMass Memorial Hospital with 
jaundice, and a computed tomography (CT) scan was performed, 
but showed no cholelithiasis.  Additionally, a CT-guided 
liver biopsy was obtained, which showed inflammation, 
question autoimmune nature, with active hepatitis and a 
bulging necrosis with early fibrosis.  The Veteran was noted 
to be negative for hepatitis A, B, C, and E.  The Veteran was 
transferred to University Hospital and started on prednisone 
for presumptive autoimmune hepatitis.  He was discharged in 
January 2005 with a follow-up scheduled in the liver 
transplant clinic.  A report dated later in January 2005 
indicates that the Veteran had a course of sub-fulminate 
hepatic failure, which was deemed to likely be secondary to 
autoimmune hepatitis.  He presented to the emergency 
department two days later for a liver transplant.  A January 
2005 surgical pathology report following the liver transplant 
contains a diagnosis of end-stage liver with chronic active 
hepatitis, marked cholestiasis, bile duct proliferation, and 
cirrhosis.  

In May 2005, the Veteran was afforded a VA liver, gall 
bladder, and pancreas examination.   The examiner reported 
that the Veteran was in no acute distress, but noted that his 
skin was darkish.  The examiner also noted that the Veteran 
did not have palmar erythema or spider angioma.  The examiner 
reported that a liver biopsy and ANA antibodies suggested 
symptoms consistent with autoimmune hepatitis.  

In March 2009, a VHA medical opinion was obtained regarding 
the etiology of the Veteran's acute autoimmune hepatitis.  
The VHA specialist indicated that he had reviewed the 
Veteran's claims file and noted that the Veteran had a 
history of testicular seminoma, status post ochiectomy.  He 
also provided a summary of the Veteran's autoimmune hepatitis 
symptomatology since November 2004, noting that the Veteran 
reported being healthy prior to his presentation to the 
hospital in December 2004.  The specialist explained that 
autoimmune hepatitis is a necro-inflammatory disease of 
unknown etiology, and stated that it is believed that one or 
more genes, acting alone or in concert, increases an 
individual's susceptibility to autoimmune hepatitis.  He also 
indicated that environmental factors, such as drugs, 
chemicals, and viruses are thought to trigger the development 
of autoimmune hepatitis in genetically pre-disposed 
individuals.  He also indicated that autoimmune hepatitis may 
present with the non-specific symptoms of fatigue, lethargy, 
malaise, nausea, abdominal pain, or itching.  The specialist 
went on to state that an extensive review of current 
literature failed to suggest any association between exposure 
to Agent Orange and autoimmune hepatitis in humans, and noted 
that there are few reports of hepatitis C-related autoimmune 
hepatitis in Vietnam Veterans.  Finally, the specialist 
stated that, as opposed to hepatits B and C, autoimmune 
hepatitis is not known to spread via contaminated needles or 
blood products, and hence, it was very unlikely that 
unsterile methods of vaccination or contact with blood could 
have spread the Veteran's autoimmune hepatitis.  

Because the assessment of the March 2009 VHA specialist 
constitutes the only competent medical evidence of record 
addressing the etiology of the Veteran's autoimmune 
hepatitis, the Board finds that the preponderance of the 
evidence is against the claim, and thus, service connection 
for this condition must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his autoimmune 
hepatitis is related to service.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no competent medical evidence of 
record relating the Veteran's current autoimmune hepatitis to 
his active service, including exposure to Agent Orange, 
unsterile air guns, or contaminated blood.  Rather, the March 
2009 VHA specialist specifically found that current 
literature failed to suggest any association between exposure 
to Agent Orange and the subsequent development of autoimmune 
hepatitis, and provided the opinion that it was very unlikely 
that unsterile methods of vaccination or contact with blood 
could have caused the Veteran's autoimmune hepatitis.  His 
opinion was based upon review of the claims folder, as well 
as a review of current literature, and is found to carry 
great weight.

Accordingly, the criteria for service connection have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b).  Therefore, the Veteran's claim is denied.  


ORDER

Service connection for acute autoimmune hepatitis is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


